60 F.3d 816
Petrolon Management, Inc.v.Howe Laboratories, Inc., Sonny Herman Howard, Howe ChemicalCo., Dura-Lube Corp. National Communications, Inc., MoodCompany, Inc., Crescent Marketing, Inc., a/k/a CrescentManufacturing, American Industries, Inc., Howe Plastics andChemical Company, Inc., Howe Company, Inc., Media Group,Media Marketing Enterprises, AP Wholesalers, New YorkPartnership, American Direct Marketing, Inc., DurableProducts, William Jeter, Danny Hopkins
NO. 94-7648
United States Court of Appeals,Third Circuit.
May 11, 1995

Appeal From:  D.Del., No. 93-511,
Farnan, J.


1
AFFIRMED.